DETAILED ACTION
AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Applicants’ 23 MAY 2022 election (REM pages 5-6) of Invention I, Species III, embodiment shown in FIGS. 3A-3C and 5, claims 1-19, without traverse is acknowledged.
Claim 20 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. See 6 MAY 2022 Requirement for Restriction/Election.
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 28 OCT 2020 and 22 DEC 2021 were filed before the mailing of a first Office action on the merits. The submissions follow the provisions of 37 CFR 1.97. Accordingly, the IDSs are being considered by the examiner.
Claim Rejections – 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 10, 11, 18, and 19 are rejected under 35 U.S.C. 112(a) for failing enablement. Persons of ordinary skill in the art would have to perform undue experimentation to practice the claimed inventions.
Claims 10 and 18 recite, inter alia, an unbounded range: “greater than about 25 nm.” The specification does not reasonably provide full enablement for an open-ended roughness range, e.g., no upper limit disclosed for a roughness claim range of about 25 nm to infinitely large. See intrinsic evidence at paragraph [0042] of US 20220068643, pre-grant publication of the claimed invention. Similarly, claims 11 and 19 also describe: “less than about 15 nm.” The specification does not reasonably provide full enablement for an unbounded roughness range, e.g., no lower limit disclosed for a roughness claim range of about 15 nm to infinitely small. See intrinsic evidence at paragraph [0043]. When the specification is viewed in light of the “Wands factors”, e.g., (1) “the quantity of experimentation necessary” is high; (2) “the amount of direction or guidance presented” by applicants is negligible; (3) “working examples” not presented in specification; and (4) “the state of the prior art” not shown to be developed to upper limit of claim range, claim 11 is NOT enabled. To be clear, the specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention that is commensurate in scope with the full range. Applicants are reminded that claim language must be enabled across its full scope of coverage. Cf. MagSil Corp. v. Hitachi Global Storage Technologies, Inc., No. 11-1221 (Fed. Cir. Aug. 14, 2012).
The following is a quotation of 35 U.S.C. 112(b):
(B) CONCLUSION. The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 12, 14, 16, and all subsequent depending claims therein are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claims 12 and 14 recite, inter alia, “the seed layer” and “a seed layer”, respectively. The recited portions render claims 12 and 14 indefinite in meaning and scope because even after reviewing the specification, the public would not be informed of the metes and bounds of claims 12 and 14. Cf. MPEP 2173.05(e). Moreover, the recitations are amenable to multiple plausible constructions because the relationship, i.e., independent or related, between the recitations and elements appearing in independent claim 12 is not definite. Applicant is reminded that claims with uncertain boundaries, i.e., claims that are not precise, clear, correct, and unambiguous, fail to inform the public of what constitutes infringement of the claim.
Claim 16 describes, inter alia, “the substrate”. The description render claim 16 indefinite in meaning and scope because even after reviewing the specification, the public would not be informed of the metes and bounds of claim 16. See base claims 13 and 12 and MPEP 2173.05(e). Claims 12, 14, and 16 have been interpreted in view of the specification without improperly importing limitations from the specification into the claims.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows (Graham Factors):

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-19 are rejected under 35 U.S.C. 103 as obvious over embodiments of STOWELL et al. (US 20160053366; below, “STOWELL” – 22 DEC 2021 IDS noted reference). At least “combining prior art elements”, “simple substitution”, “obvious to try”, and “applying a known technique to a known method” rationales support a conclusion of obviousness. MPEP § 2143(A)-(G).
RE1, STOWELL, in FIGS. 1-7B and related text, e.g., Abstract, paragraphs [0001]-[0088], claims 1-20, discloses a processing method comprising:
depositing (506 of FIG. 5) a first nanocrystalline diamond layer (e.g., [0068]) on a substrate (e.g., [0075]), the first nanocrystalline diamond layer having a first thickness, a first roughness, a first hardness, and a first modulus (claims 1, 8); and
depositing (512 of FIG. 5) a second nanocrystalline diamond layer (e.g., Abstract, claim 2) on the first nanocrystalline diamond layer, the second nanocrystalline diamond layer having a second thickness, and a second roughness, wherein (see below for: the first thickness is greater than the second thickness, and the second roughness is less than the first roughness).
STOWELL discloses the claimed invention except for the first thickness being greater than the second thickness, and the second roughness being less than the first roughness. Applicants are reminded that different steps or a different sequence of steps distinguishes one method from a similar method. It has been held that to be entitled to weight in method claims, the recited structure limitations therein must affect the method in a manipulative sense, and not to amount to the mere claiming of a use of a particular structure Ex parte Pfeiffer, I962 CD 408 (1961).
It would have been obvious to one having ordinary skill in the art at the time invention was made to modify STOWELL’s method such that the first thickness being greater than the second thickness, and the second roughness being less than the first roughness because: 1. thickness and roughness are parametrically controlled (see STOWELL’s [0067] and [0087]); and 2. it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955). Additionally, any difference in the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co. Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Furthermore, it would have been obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id.
RE 2, STOWELL discloses the processing method of claim 1, wherein depositing the first nanocrystalline diamond layer comprises generating a deposition gas comprising a carbon-containing gas and carbon dioxide and activating the deposition gas to form a plasma (e.g., claims 2, 4).
RE 3, STOWELL discloses the processing method of claim 1, further comprising depositing a seed layer (e.g., atomic-level layer) on the substrate prior to depositing the first nanocrystalline diamond layer (e.g., [0081], [0086]).
RE 4, STOWELL discloses the processing method of claim 3, wherein the seed layer comprises a nanocrystalline diamond (e.g., [0081], [0086]).
RE 5, STOWELL discloses the processing method of claim 2, further comprising exposing the substrate to a hydrogen plasma to form the first nanocrystalline diamond layer (e.g., claims 2, 4).
RE 6, STOWELL discloses the processing method of claim 1, wherein depositing the second nanocrystalline layer comprises generating a deposition gas comprising a carbon-containing gas, carbon dioxide, and an inert gas and activating the deposition gas to form a plasma (e.g., claims 2, 4).
RE 7, STOWELL discloses the processing method of claim 6, further comprising exposing the first nanocrystalline diamond layer to a hydrogen plasma to form the second nanocrystalline diamond layer (e.g., claims 2 and 3).
RE 8, STOWELL discloses the claimed invention except for the processing method of claim 1, wherein the first thickness is in a range of from about 250 nm to about 650 nm. It would have been obvious … to modify STOWELL’s method such that the first thickness is in a range of from about 250 nm to about 650 nm because: 1. thickness is parametrically controlled (see STOWELL’s [0067]); and 2. it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955).
RE 9, STOWELL discloses the claimed invention except for the processing method of claim 1, wherein the second thickness is in a range of from about 5 nm to about 200 nm. It would have been obvious … to modify STOWELL’s method such that the second thickness is in a range of from about 5 nm to about 200 nm because: 1. thickness is parametrically controlled (see STOWELL’s [0067]); and 2. it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955).
RE 10, insofar as enabled, STOWELL discloses the processing method of claim 1, wherein the first roughness is greater than about 25 nm (e.g., [0087]).
RE 11, insofar as enabled, STOWELL discloses the processing method of claim 1, wherein the second roughness is less than about 15 nm (e.g., [0087]).
RE 12, insofar as definite, STOWELL, in FIGS. 1-7B and related text, e.g., Abstract, paragraphs [0001]-[0088], claims 1-20, discloses a processing method comprising:
depositing (506 of FIG. 5) a first nanocrystalline diamond layer on the [sic] seed layer (e.g., atomic-level layer - [0081], [0086]), the first nanocrystalline diamond layer having a first thickness, a first roughness, a first hardness, and a first modulus; and
exposing the first nanocrystalline diamond layer to an inert gas plasma (512 of FIG. 5, [0084]) to form a smooth nanocrystalline diamond layer (e.g., Abstract, [0007]).
It would have been obvious … to modify STOWELL’s method because all the claimed elements were known … and one … could have combined the elements …, and the combination would have yielded predictable results …. KSR, 550 U.S. 398 (2007).
RE 13, insofar as definite, STOWELL discloses the processing method of claim 12, wherein depositing the first nanocrystalline diamond layer comprises generating a deposition gas comprising a carbon-containing gas and carbon dioxide and activating the deposition gas to form a plasma (e.g., claims 2, 4).
RE 14, insofar as definite, STOWELL discloses the processing method of claim 12, further comprising depositing a seed layer (atomic-level layer) on the substrate prior to depositing the first nanocrystalline diamond layer (e.g., [0081], [0086]).
RE 15, insofar as definite, STOWELL discloses the processing method of claim 14, wherein the seed layer comprises a nanocrystalline diamond (e.g., [0081], [0086]).
RE 16, insofar as definite, STOWELL discloses the processing method of claim 13, further comprising exposing the [sic] substrate to a hydrogen plasma to form the first nanocrystalline diamond layer (e.g., claims 2, 4).
RE 17, insofar as definite, STOWELL discloses the processing method of claim 12, wherein the inert gas plasma comprises one or more of helium (He), neon (Ne), and argon (Ar) (e.g., [0027], [0085]).
RE 18, insofar as enabled and definite, STOWELL discloses the processing method of claim 12, wherein the first roughness is greater than about 25 nm (e.g., [0087]).
RE 19, insofar as enabled and definite, STOWELL discloses the processing method of claim 12, wherein the smooth nanocrystalline diamond layer has a second roughness of less than about 15 nm (e.g., [0087]).
Claims 1-19 are rejected.
Conclusion
The prior art made of record and not relied upon, Bhandari (US 20100242834), is considered pertinent to applicants’ disclosure. Bhandari does not teach, inter alia, depositing a second nanocrystalline diamond layer on the first nanocrystalline diamond layer, the second nanocrystalline diamond layer having a second thickness, and a second roughness, wherein the first thickness is greater than the second thickness, and the second roughness is less than the first roughness.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Walter Swanson whose telephone number is (571) 270-3322. The examiner can normally be reached Monday to Thursday, 8:30 to 17:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker, can be reached at (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WALTER H SWANSON/Primary Examiner, Art Unit 2815